        Case 1:15-cv-12939-LTS Document 1349 Filed 06/26/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


 METROPOLITAN PROPERTY AND
 CASUALTY INSURANCE COMPANY, and
 THE COMMERCE INSURANCE
 COMPANY,

                         Plaintiffs,
                                                         Civil Action No. 1:15-cv-12939-LTS
        v.

 SAVIN HILL FAMILY CHIROPRACTIC,
 INC., et al.,

                         Defendants.




                     STIPULATION OF DISMISSAL WITH PREJUDICE


       Plaintiffs Metropolitan Property and Casualty Insurance Company (“Metropolitan”) and

The Commerce Insurance Company, and Defendants Savin Hill Chiropractic, Inc., Logan

Chiropractic, Inc., Law Offices of Jeffrey S. Glassman, LLC, Metro Coach, Inc., Jeffrey S.

Glassman, Brandy Soto, Heger Asenjo, William Hernandez, Richard McGovern, Marsella Imonti,

Allison Robin, Charles Ronchetti, Tara O’Desky, Arismendy Ramos, Maximo Soto, April Stewart,

Tanisha Ramos, Kenneth Ramos, Tony Ramos, and Karla Mendoza (collectively, the “Parties”)

hereby stipulate as follows:

       1. The Parties stipulate to the dismissal with prejudice of this action in its entirety,

             including as to all claims and counterclaims, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii)

             and a Settlement Agreement between the Parties, with each Party to bear its, his or her

             own attorneys’ fees and costs.
Case 1:15-cv-12939-LTS Document 1349 Filed 06/26/19 Page 2 of 5



Dated: June 26, 2019       Respectfully submitted,

                           /s/ William D. Dalsen
                           William D. Dalsen (BBO #689334)
                           Lucy C. Wolf (BBO #699123)
                           PROSKAUER ROSE LLP
                           One International Place
                           Boston, MA 02110
                           Telephone: (617) 526-9600
                           Fax: (617) 526-9899
                           wdalsen@proskauer.com
                           lwolf@proskauer.com

                           Joseph Baumgarten (admitted pro hac vice)
                           Lloyd B. Chinn (admitted pro hac vice)
                           Hadassa R. Waxman (admitted pro hac vice)
                           PROSKAUER ROSE LLP
                           Eleven Times Square
                           New York, NY 10036-8299
                           Telephone: (212) 969-3000
                           Facsimile: (212) 969-2900
                           jbaumgarten@proskauer.com
                           lchinn@proskauer.com
                           hwaxman@proskauer.com

                           Joseph C. O’Keefe (admitted pro hac vice)
                           PROSKAUER ROSE LLP
                           One Newark Center, 18th Floor
                           Newark, NJ 07102
                           (973) 274-3290
                           jokeefe@proskauer.com

                           Attorneys for Plaintiff Metropolitan Property and
                           Casualty Insurance Company

                           /s/ Glenda H. Ganem
                           Glenda H. Ganem
                           BBO No. 564374
                           gganem@mhg-pc.com
                           Peter R. Houston
                           phouston@mhg-pc.com
                           BBO No. 681915
                           Nicholas J. Pompeo
                           npompeo@mhg-pc.com
                           BBO No. 682361
                           McGovern, Houston & Ganem, P.C.



                               2
Case 1:15-cv-12939-LTS Document 1349 Filed 06/26/19 Page 3 of 5



                           21 Merchants Row, 4th Floor
                           Boston, MA 02109
                           (617) 723-1444

                           Attorneys for Plaintiff The Commerce Insurance
                           Company

                           /s/ Barry S. Pollack          k
                           Barry S. Pollack BBO #642064
                           Peter J. Duffy BBO #566682
                           POLLACK SOLOMON DUFFY LLP
                           133 Federal Street, Suite 902
                           Boston, MA 02110
                           617-439-9800 (Tel)
                           617-960-0490 (Fax)
                           bpollack@psdfirm.com

                           Attorneys for the Law Offices of Jeffrey S. Glassman

                           /s/ Edward C. Cooley          y
                           Edward C. Cooley (BBO # 550117)
                           Giarusso, Norton, Cooley & McGlone
                           308 Victory Road
                           Quincy, MA 02171
                           617-770-2900
                           Fax: 617-773-6934
                           Email: ecooley@gncm.net

                           Attorneys for Jeffrey S. Glassman

                           /s/ Karen A. Pickett
                           Karen A. Pickett (BBO# 633801)
                           Pickett Law Offices, PC
                           125 High Street, 26th Floor
                           Boston, MA 02110
                           (617) 423-0485
                           kpickettlaw@gmail.com

                           Attorneys for Brandy Soto

                           /s/ Kristen Schuler Scammon
                           Kristen Schuler Scammon (BBO# 634586)
                           Torres, Scammon, Hincks & Day, LLP
                           35 India Street
                           Boston, MA 02110
                           (617) 206-4893



                               3
Case 1:15-cv-12939-LTS Document 1349 Filed 06/26/19 Page 4 of 5



                           (617) 307-4427 (fax)
                           kscammon@tshdlegal.com

                           Attorneys for Heger Asenjo

                           /s/ Christopher M. Cervantes
                           Christopher M. Cervantes (BBO#: 694813)
                           Cervantes Law
                           100 State Street, Suite 900
                           Boston, MA 02109
                           617-997-4425
                           Email: cmc@ccervanteslaw.com

                           Attorneys for Savin Hill Chiropractic, Inc. and
                           Logan Chiropractic, Inc.

                          /s/ Kenneth I. Gordon
                          Kenneth I. Gordon (BBO# 556762)
                          Gordon Law Office, LLC
                          100 Beacon Street
                          Boston, MA 02114
                          (617) 742-4602
                          kgordon@gordonlawoffice.com

                          Attorneys for William Hernandez, Maximo Soto,
                          Arismeny Ramos, Tanisha Ramos, April Stewart and
                          Karla Mendoza

                           /s/ Jeremy T. Robin
                           Jeremy T. Robin
                           P.O. Box 146727
                           Boston, MA 02114
                           (617) 227-0838
                           BBO #629107
                           jeremyrobin@jtrobinlaw.com

                           Attorneys for Richard McGovern, Marsella Imonti,
                           Allison Robin, Charles Rochetti and Tara
                           O’Desky

                           /s/ Kenneth Ramos
                           Kenneth Ramos, pro se

                           /s/ Anthony Ramos
                           Anthony Ramos, pro se




                                4
        Case 1:15-cv-12939-LTS Document 1349 Filed 06/26/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on June 26, 2019, the foregoing was filed electronically with the clerk
of Court, to be served upon counsel of record by operation of the Court’s electronic filing system.

                                             /s/ William D. Dalsen
                                             William D. Dalsen




                                                 5
